SENTENCIA
El 15 de julio de 1998, Doral Mortgage Corp. (en ade-lante Doral) presentó en el Tribunal de Primera Instancia, Sala de Aguadilla, una demanda sobre ejecución de hipo-*312teca por la vía ordinaria contra Máximo Javier González Sánchez, Mirna Enid Caro Ventura y la sociedad de ganan-ciales compuesta por ambos. Los emplazamientos se expi-dieron el 21 de julio de ese mismo año y se le entregaron al emplazador Felix M. Bolier el 6 de agosto.
Según surge de las declaraciones juradas del señor Bo-lier en el apéndice del recurso, el 16 de agosto éste compa-reció a la dirección de la propiedad que era objeto de eje-cución y encontró que la persona que residía allí era la señora Virginia Ventura, madre de la codemandada Caro Ventura. Ésta le indicó que el señor González Sánchez ya no vivía en Puerto Rico y que su hija vivía en Aguada. Le informó que González Sánchez residía en Washington, D.C., pero que desconocía su dirección. En cuanto a su hija, no quiso dar más información.
El 20 de enero de 1999 Doral solicitó un término adicio-nal de treinta días para emplazar. Acompañó la moción con una declaración jurada del emplazador Bolier en la cual detallaba las gestiones que éste había hecho para tratar de emplazar a la codemandada Caro Ventura. El 1 de febrero de 1999, notificada el 9 de dicho mes, el tribunal concedió la prórroga. Luego de una serie de gestiones, el 17 de fe-brero de 1999 por fin Bolier logró emplazar personalmente a la codemandada Caro Ventura en el Bo. Piedras Blancas, Sector Guavá, Carr. 416, Km. 23, en Aguada. Al dorso del emplazamiento, en la parte titulada Diligenciamiento por persona particular, el emplazador Bolier hizo constar bajo juramento que había notificado personalmente a la Sra. Mirna Enid Caro Ventura por sí y ala sociedad de bienes gananciales.
Así las cosas, el 5 de marzo de 2001 el foro de instancia emitió sua sponte una orden para que la parte deman-dante, Doral, mostrara causa por la cual no se debería des-estimar la demanda, con perjuicio, en cuanto a las code-mandadas Caro Ventura y la sociedad de bienes gananciales, por éstas haber sido emplazadas ya transcu-*313rrido el término dispuesto por la Regla 4.3(b)de Procedi-miento Civil, 32 L.P.R.A. Ap. III.(1) Por estar en rebeldía las codemandadas al no haber comparecido, según lo dis-puesto en la Regla 67.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, no se le notificó esta orden. El 15 de marzo de 2001 Doral presentó una moción en cumplimiento de orden en la cual explicó que el tribunal le había concedido un término adicional para emplazar y que el emplazamiento se había realizado dentro de ese término.
El 9 de mayo el tribunal de instancia dictó dos senten-cias parciales que daban por desistida la demanda con per-juicio contra las codemandadas Caro Ventura y la sociedad de bienes gananciales. Doral solicitó la reconsideración de ambas sentencias, y el 31 de mayo el tribunal reconsideró y dejó sin efecto la sentencia parcial de archivo en cuanto a la codemandada Caro Ventura. En lo que respecta a la so-ciedad de bienes gananciales, ordenó a Doral a que, a la luz de lo resuelto en Vega v. Bonilla, 153 D.P.R. 588 (2001), acreditara el haber emplazado a la sociedad de bienes gananciales. El 24 de julio de 2001 el foro de instancia denegó la reconsideración en cuanto a la sociedad de gananciales. Inconforme con esta determinación, Doral presentó un recurso de certiorari al Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). El 24 de septiembre de 2001 el foro apelativo dictó una resolución en la cual denegó la expedición del recurso.(2) Resolvió que el emplazamiento iba dirigido solamente a la codemandada Caro Ventura y que en éste no se indicó que se estuviese emplazando a la sociedad de bienes gananciales por con-ducto de ella. Apoyó esta determinación en el caso Vega v. Bonilla, supra.
*314Inconforme con la decisión del Tribunal de Circuito, Do-ral acudió ante nos para plantear como único error el si-guiente:
Cometió error de derecho el Honorable Tribunal de Circuito de Apelaciones al validar el dictamen del Honorable Tribunal de Instancia, que decretó el archivo, con perjuicio de la recla-mación en cuanto a la codemandada Sociedad de Gananciales porque según su criterio dicha parte no fue emplazada ... por conducto de la codemandada Mima Enid Caro Ventura. Peti-ción de certiorari, pág. 6.
Decidimos revisar y expedimos el recurso.(3)
En Vega v. Bonilla, supra, reiteramos el hecho de que la sociedad de bienes gananciales es una entidad económica familiar sui géneris, con personalidad propia distinta y se-parada de los cónyuges que la componen. Recalcamos que según lo dispuesto en el Art. 91 del Código Civil, 31 L.P.R.A. see. 284, ambos cónyuges son coadministradores de la sociedad de bienes gananciales y que cualquiera de éstos puede representarla legalmente. En dicho caso resol-vimos que “cuando en un pleito se demanda a ambos cón-yuges y a la sociedad de bienes gananciales, para que el tribunal adquiera jurisdicción sobre todos es necesario que se emplace a todos”. (Enfasis en el original.) Vega v. Boni-lla, supra, pág. 592.
Para que el emplazamiento sea suficiente y para que la sociedad de bienes gananciales quede emplazada, debe surgir, de un análisis del emplazamiento, su diligencia-miento y la demanda, que le emplaza a través de uno de los cónyuges.
El caso Vega v. Bonilla, supra, es distinto al de autos. Ni en el emplazamiento ni en su diligenciamiento se mencionó a la sociedad de bienes gananciales, “ni se aseveró que se le *315estaba emplazando por conducto de [uno de los cónyuges]”. Vega v. Bonilla, supra, pág. 593. En el caso ante nuestra consideración, sin embargo, al dorso del diligenciamiento del emplazamiento, se hizo constar bajo juramento por el emplazador Bolier, que se estaba emplazando a la code-mandada Caro Ventura “por sí y a la sociedad de bienes gananciales”. De la demanda que se entregó con dicho em-plazamiento también surge, con meridiana claridad, que la sociedad de bienes gananciales era una de las codemandadas.
No cabe duda que no estamos ante un modelo de cómo se debe emplazar a una sociedad de bienes gananciales. Sin embargo, estimamos que, salvo que retornemos a la nefasta y tan criticada era del rigorismo formalista proce-sal, el emplazamiento en el caso ante nuestra considera-ción fue suficiente para que quedara emplazada la socie-dad de bienes gananciales compuesta por los codemandados González Sánchez y Caro Ventura.(4)
Por las razones antes expuestas, se dicta sentencia me-diante la cual se revocan las emitidas en el Tribunal de Circuito y el Tribunal de Primera Instancia, y se devuelve el caso para que continúen los procedimientos de forma compatible con lo aquí resuelto.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Rebo-llo López disintió con una opinión escrita. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. Los Jueces Asociados Señores Hernández Denton y Rivera Pé-rez no intervienen.
*316— o —

 Del expediente surge que el codemandado González Sánchez fue emplazado mediante edicto.


 Por ser ésta la revisión de una sentencia parcial emitida por el Tribunal de Primera Instancia, el recurso apropiado para recurrir al Tribunal de Circuito era el de apelación. Para propósitos de este recurso, consideraremos la resolución dictada por el Tribunal de Circuito como una sentencia.


 Por no haber comparecido y estar en rebeldía, el recurso no se le notificó a la parte demandada. Mediante moción informativa, Doral nos indica que la parte de-mandada nunca ha comparecido ni ha levantado defensa alguna. Además, añade que abandonó la propiedad objeto de la hipoteca ‘la cual se encuentra ocupada por una tercera persona”.


 En. este caso, a lo sumo, estaríamos ante un inadecuado emplazamiento, no ante una falta total de emplazamiento. Por lo tanto, lo que procedería de haber entendido el tribunal que ésta era la situación, sería ordenar que se emplazara co-rrectamente y conceder a la parte demandante un término para llevarla a cabo.